MEMORANDUM **
Joey Moses appeals from the 35-year sentence imposed following his guilty-plea conviction for murder with use of a firearm, in violation of 18 U.S.C. §§ 1111(a), 1153(a) and 18 U.S.C. § 924(c)(l)(A)(iii), *719respectively. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Moses contends his sentence is unreasonable, based on the district court’s apparent finding that he was not credible. Despite its reservations, the district court granted a substantial assistance departure that allowed it to impose a sentence within the Guidelines, instead of imposing a life sentence. We conclude the sentence is reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.